DETAILED ACTION
The response of 1/11/2011 was received and considered.
Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 1/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,325,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sumedha Ahuja, 73,038, on 2/8/2021.
The application has been amended as follows: 

Please REPLACE ALL CLAIMS with those in the attached Office Action Summary.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The double patenting rejection is withdrawn in view of the terminal disclaimer filed 1/11/2021.
The references cited with this action are cited for teaching inventions similar to the notification platform of the instant invention, utilizing IoT devices and notification of their activity.  Kuhn was previously cited for teaching detecting scans in a vehicle.  However, the prior art fails to disclose or teach in a reasonable combination the triggering event comprising a scan of at least one of the multiple IoT devices, where the notification platform identifies one or more sources of the scan, in combination with the claims as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
February 8, 2021